DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 04/16/2021

Reasons for Allowance
Claims 1-3, 5-13, 15-20 and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites “the first horizontal member conductively connected to a metal line or a plurality of metal vias located directly over and running parallel to the gate electrode, and the first horizontal member connected to a source terminal that extends from the first horizontal member toward an upper side of the metallization layer and the second horizontal member conductively connected to a metal line or a plurality of metal vias located directly over and running parallel to the gate electrode, and the second horizontal member connected to a drain terminal that extends from the second horizontal member toward the upper side of the metallization layer”, this feature in combination with the other features of the claim, is not taught by the references of record.
Claim 11 recites “the first interconnect structure located in a metallization layer and having a first horizontal member overlying the source region and the gate electrode, the first horizontal member conductively connected to a metal line or a plurality of metal vias located directly over and running perpendicular to the gate electrode, and the first horizontal member connected to a source terminal 
Claim 23 recites “an integrated capacitor connected between the source region and the drain region, the integrated capacitor including a first interconnect structure connected to the drain region and spaced apart from a second interconnect structure connected to the drain region, the first interconnect structure located in a metallization layer and having a first horizontal member overlying the source region and the gate electrode, the first horizontal member conductively connected to a metal line or a plurality of metal vias located over andPage 5 of 8TI-78161Appl. No.: 16/185,657Response to 2020-12-16 Office Action 2021-04-16running parallel to the gate electrode, and connected to a source terminal that extends from the first horizontal member toward an upper side of the metallization layer; and the second interconnect structure located in the metallization layer and having a second horizontal member overlying the drain region and the gate electrode, the second horizontal member conductively connected to a metal line or a plurality of metal vias located over and running parallel to the gate electrode, the second interconnect structure running parallel to the first interconnect structure and connected to a drain terminal that extends from the second horizontal member toward the upper side of the metallization layer”, this combination of features is not taught by the references of record.
Claim 24 recites “the first interconnect structure located in a metallization layer and having a first horizontal member overlying the source region and the gate electrode, the first horizontal member .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829